Title: To Thomas Jefferson from Samuel Allyne Otis, 29 January 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                            
                            29 Jan: —86
                        
                        Mr Anderson mentions that return hath not been made on your nominations of the legis. council Inda.
                            Tery.
                        You will be pleased to recollect that five to wit:
                  
                     
                        
                           Mess
                           Chambers
                        
                        
                           
                           Gwathney
                        
                        
                           
                           Jones &
                        
                        
                           
                           Menard 
                        
                     
                  
                        
                        were in your Mess: 20 Decr beginning with Mr Breckinridge. The 5h to wit Shadk. Bond was included in your nomination 23d Decr beginning with Peter Walsh.
                        On 17th Jany as ordered you will find my return on all the nominations 20 Decr beginning with Mr
                            Breckinridge, except the nominations of James Wilkinson & others, Luisiana
                            nominations. And on the same paper a return on all the nominations 23 Decr beginning with Peter Welsh except those of Mr Grusley & Mr Griffin.
                        I presume the S will complete these lists in the
                            course of the day; In the mean time I state as above that the five nominations of the Indiana council have been advised
                            & consented to. 
                  I am very respectfully Your obedt humle Sert
                        
                            Sam A. Otis
                            
                        
                    